Citation Nr: 0828338	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of frostbite to 
the right hand.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of frostbite to 
the right foot.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
November 2007.


FINDINGS OF FACT

In July 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



ORDER

The appeal is dismissed.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


